Citation Nr: 1429374	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  11-10 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU), including on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active duty service from October 2004 to April 2005 and from September 2005 to November 2008; he also had active duty for training from November 2003 to March 2004.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA") file, as well as the evidence in his physical claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has PTSD due to stressful events while serving in Afghanistan.  There remains a question as to whether any benefit could accrue from a positive adjudication of this claim.  Service connection is already in effect for anxiety and all psychiatric symptoms are rated under the same criteria.  Thus, absent a finding, not currently made here, that there were distinct symptoms for distinct disorders, all psychiatric symptoms would be rated under the anxiety disorder.  This matter will be clarified with action taken below.

The Veteran underwent VA PTSD examination in September 2009 at which time he reported the he served in Kabul, Afghanistan for seven months from July 2002 to February 2003.  At that time, the Veteran did not report any stressors related to combat; however, on his VA Form 9, Appeal to the Board of Veterans' Appeals, received by VA in March 2011, the Veteran stated that the PTSD resulted mostly from his experiences during combat deployment to Afghanistan rather than law enforcement duties.  

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

The Veteran's service treatment records includes a Post Deployment Health Assessment dated May 21, 2007, and indicates that he was in Afghanistan from October 2004 to May 2005.  The Health Care Provider portion notes that the Veteran was still having deployment related nightmares.  The Veteran presented to the primary care clinic in April 2006 with complaints of difficulty staying asleep, nightmares, recurrent thoughts about his dead father, and anger problems.  The provider noted that PTSD was suspected and the Veteran was referred to the psych clinic.  

At the VA General Medical Examination in November 2008, the Veteran advised that he was applying for psychiatric evaluation because of stress.  The Veteran reported that he was not having significant symptoms at that time but noted that he served in Afghanistan and that he was in harm's way.  

In light of the above evidence, further development is warranted with respect to determining whether the Veteran's stressor "is consistent with the places, types, and circumstances of" his service and, if so, whether such stressors are adequate to support a diagnosis of PTSD.  38 C.F.R. § 3.304(f)(3).  Such development includes obtaining additional information from the Veteran regarding his claimed stressors and affording him an additional VA examination.  

In this case, service connection has been established for anxiety disorder rated as 30 percent disabling, right knee patellofemoral syndrome rated as 10 percent disabling, left knee patellofemoral syndrome rated as 10 percent disabling, compression/stress fracture of the left hip rated as 10 percent disabling, gastritis rated as 10 percent disabling, and seasonal allergic rhinitis rated as noncompensable.  As such, the Veteran currently does not meet the schedular criteria for a TDIU.

Nonetheless, entitlement to a TDIU on an extraschedular basis may be considered by the Director of the Compensation and Pension Service or the Under Secretary for Benefits when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, even though percentage requirements are not met, with consideration given to the Veteran's background including his employment and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b) (2013).  In determining whether the Veteran is entitled to a TDIU rating, neither nonservice-connected disabilities or advancing age may be considered.  38 C.F.R. § 4.19 (2013).

When there is plausible evidence that a Veteran is unable to secure and follow a substantially gainful occupation, without any affirmative evidence to the contrary, a Veteran's case is eligible for consideration under 38 C.F.R. § 4.16(b) by referral to the Compensation and Pension Director.  Based on the evidence discussed above, the Board finds that it is clear that such referral is warranted in this case.  Moreover, in view of the request for examinations below, a referral may not be indicated.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for PTSD and for any of his service-connected disabilities that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran and his representative should be sent a letter asking the Veteran to provide as much additional detail as possible (unit assignments, dates, times, locations, etc.) with respect to any reported stressors while stationed in Afghanistan.  The Veteran and his representative must be afforded a reasonable opportunity to respond to the notice, and any additional information or evidence received must be associated with the claims file.
 
3.  If the Veteran provides sufficient information to allow for meaningful research, an attempt to corroborate his reported stressors should be made.  Any information obtained should be associated with the claims file.  All attempts at verification should also be documented in the claims file.
 
4.  After all of the foregoing development has been completed to the extent possible, The Veteran should be scheduled for a mental disorders examination, to be conducted by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted.  The examiner is to be provided access to the claims folder and Virtual VA.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner should be specifically informed of any stressor(s) that has(have) been verified/found to be consistent with the places, types and circumstances of the Veteran's service.  The examiner should then be requested to provide an opinion as to whether the Veteran has PTSD and, if so, whether a diagnosis of PTSD is supportable solely by the stressor(s) that has(have) been verified or established in the record. 

In the alternative, the examiner is asked to comment as to whether all psychiatric symptoms found are part and parcel of the service connected anxiety, without regard to diagnostic nomenclature.  That is, are there identifiable psychiatric symptoms that can be dissociated from the service connected disorder.  If so, please set them out in detail and provide a basis for the finding.  If not, please so specify that all symptoms are part of the anxiety, regardless of name, possibly rendering the service connection claim at issue moot.

The examination should include detailed findings as to the functional impairment caused by the anxiety, sufficient to provide for rating the disorder for TDIU purposes.

5.  The Veteran should be scheduled in addition for a general medical examination of all other service connected disorders.  All indicated tests should be accomplished and all findings set out in detail.  Function impairment, especially as it might affect the ability to obtain or maintain employment should be set out.  The claims folder and Virtual VA records should be available to the examiner in conjunction with the examination.

6.  The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

7.  After the development requested has been completed, the AOJ should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  The AOJ must ensure that the examiners documented their consideration of Virtual VA.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.  

8.  The issue of entitlement to a TDIU should be readjudicated, with reference to current clinical findings, mindful of the discussion concerning the acquired psychiatric pathology as set forth above.  If it is determined that appellant still does not meet the schedular criteria for TIDU, the case should be referred to the Director, Compensation and Pension Service or the Under Secretary for Benefits, for extraschedular consideration consistent with 38 C.F.R. § 3.321(b)(1).  A copy of any decision on this extraschedular TDIU claim must be included in the claims file.

9.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



